

116 S973 IS: Ensuring FEDVIP and FLTCIP Coverage During Shutdowns Act
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 973IN THE SENATE OF THE UNITED STATESApril 1, 2019Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to continue supplemental dental and vision benefits and
			 long-term care insurance coverage for Federal employees affected by a
 Government shutdown, and for other purposes. 1.Short titleThis Act may be cited as the Ensuring FEDVIP and FLTCIP Coverage During Shutdowns Act.2.Continuing supplemental dental and vision benefits and long-term care insurance coverage during a Government shutdown(a)In generalSubpart G of part III of title 5, United States Code, is amended—(1)in section 8956, by adding at the end the following:(d)With respect to an employee enrolled in a dental benefits plan under this chapter who is placed in a nonpay status because of a lapse in appropriations, the coverage under the dental benefits plan shall continue during the lapse in appropriations and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to the lapse in appropriations.; (2)in section 8986, by adding at the end the following:(d)With respect to an employee enrolled in a vision benefits plan under this chapter who is placed in a nonpay status because of a lapse in appropriations, the coverage under the vision benefits plan shall continue during the lapse in appropriations and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to the lapse in appropriations.; and(3)in section 9003, by adding at the end the following:(e)Effect of Government shutdownWith respect to an employee or member of the uniformed services enrolled under a master contract for long-term care insurance under this chapter who is placed in a nonpay status because of a lapse in appropriations, coverage under the master contract shall continue during the lapse in appropriations and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to the lapse in appropriations..(b)RegulationsThe Director of the Office of Personnel Management shall prescribe regulations under which premiums for supplemental dental, supplemental vision, or long-term care insurance under chapter 89A, 89B, or 90 (respectively) of title 5, United States Code, (as amended by subsection (a)) that are unpaid by an employee or member of the uniformed services (as the case may be), as a result of that employee or member being placed in a nonpay status because of a lapse in appropriations, are paid to the applicable carrier from back pay made available to the employee or member as soon as practicable upon the end of the lapse in appropriations.(c)ApplicationThe amendments made by subsection (a) shall apply to any contract for supplemental dental, supplemental vision, or long-term care insurance under chapter 89A, 89B, or 90 (respectively) of title 5, United States Code, entered into before, on, or after the date of enactment of this Act.